OliveR, Chief Judge:
These two appeals for reappraisement relate to certain parts of diesel engines exported from England and entered at the port of New Orleans, La.
Stipulated facts, upon which the cases have been submitted, establish that the proper basis for appraisement of the merchandise in question is cost of production, as defined in section 402 (f) of the Tariff Act of 1930, and that such statutory value therefor is the invoiced f .o.b. seaport price, plus 5 per centum, and I so hold.
Judgment will be rendered accordingly.